DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-2, 4-10, 12-17, and 19-23 are currently pending in this application.
	Claims 1, 9, and 17 are amended as filed on 03/08/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Erxiao (CN104811931A), hereinafter Chen, in view of Kuscher et al. (Patent No. US 9,477,635 B1), hereinafter Kuscher, and in further view of Harty et al. (Pre-Grant Publication No. US 2014/0068738 A1), hereinafter Harty.

2.	With respect to claims 1, 9, and 17, Chen taught a method for setting a device identifier (page 12, paragraph 1), comprising: obtaining a first APP list of a target device (page 3, paragraph 3, where the mobile terminal information includes application information in accordance with page 12, paragraph 2); performing matching between the first APP list and a second APP list to determine a number of identical APPs in both the first APP list and each of the second APP lists (page 3, paragraph 3, where matching requires that a number of matches is present and where the number of lists is arbitrary as the different matching app quantities can be broken into 1st – nth amounts of lists); determining whether the determined number of identical APPs reaches a pre-set threshold (page 3, paragraph 3, where it is required that the system utilize some matching logic, which would include a threshold that the system requires to consider something a match.  Even if the threshold is calculated dynamically, it is based on the pre-programmed threshold logic that the system uses as a threshold, as opposed to a specific pre-set threshold value, which is not currently being claimed); and when the determined number of identical APPs of the target device and one of the second APP lists reaches the pre-set threshold, setting a device identifier corresponding to the one of the second APP lists as a device identifier of the target device (page 12, paragraph 1).
	However, Chen did not explicitly state a plurality of the second APP lists, and the pre-set threshold is obtained by: conducting a paired comparison of APP quantities in 
	However, Kuscher did not explicitly state conducting a paired comparison of APP quantities in the second APP lists to obtain a minimum value, a maximum value, or an average value of the APP quantities and that the obtained value was based on a minimum value, maximum value, or average value of the APP quantities of each pair of the compared APP lists.  On the other hand, Harty did teach conducting a paired comparison of APP quantities in the second APP lists to obtain a minimum value, a 

3.	As for claims 2 and 10, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Chen taught wherein the first APP list includes designated APPs (page 3, paragraph 3, where under broadest reasonable interpretation, any app that is selected for the matching is a designated app for matching). 

4.	As for claims 4, 12, and 19, they are rejected on the same basis as claims 1, 10, and 17 (respectively).  In addition, Chen taught sequentially reading target search thresholds from an optimal threshold search range (column 8, lines 29-43); for each of the one or more value intervals, tallying a number of APP list pairs for which the number of identical second APPs in the second APP lists is greater than the corresponding 

5.	As for claims 5 and 13, they are rejected on the same basis as claims 4 and 12 (respectively).  In addition, Kuscher taught tallying a number of APPs in the first APP list (column 9, lines 11-28); respectively comparing the number of APPs in the first APP list to a number of APPs in each of the second APP lists to obtain the reference value (column 9, lines 11-28); determining a first value interval of the one or more value intervals that includes the first reference value (column 8, lines 29-43, where the 50%-150% is a value interval and the correlation value that is plugged into said interval is a reference value); and obtaining the optimal threshold corresponding to the one or more 

6.	As for claims 6, 14, and 20, they are rejected on the same basis as claims 3, 11, and 18 (respectively).  In addition, Chen taught sequentially reading target search thresholds from an optimal threshold search range; for each of the one or more value intervals, tallying a number of APP list pairs for which the number of identical second APPs in the second APP lists is greater than the corresponding target search threshold, and for which the second APP lists correspond to a same device identifier, to obtain a first number value (column 8, lines 29-43, where the app list pairs are for example: the application list as compared to the date of installation for each application list); for each of the one or more value intervals, tallying a number of APP list pairs for which the number of identical second APPs in the second APP lists is less than or equal to the corresponding target search threshold, and for which the second APP lists do not correspond to the same device identifier, to obtain a second number value; and obtaining a ratio of the second number value to first number value as a candidate threshold, and obtaining a minimum value of the candidate thresholds for all of the target search thresholds in the optimal threshold search range as a corresponding optimal threshold (column 8, lines 37-43, where in this example, the 50-150% ratio is the maximum value and column 8, lines 44-54, where the order of installation is used to determine the optimal value in this example) for a value interval of the one or more value intervals (Kuscher: column 9, lines 11-28).
.


8.	As for claims 8 and 16, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Chen taught wherein the second APP list is stored in a device library, the method further comprising: when the determined number of identical APPs does not reach the pre-set threshold, allocating another device identifier to the target device, and saving the first APP list and the another device identifier in the device library (page 3, paragraph 3, where the new ID is generated by the generating system and the relation library is the device library).

9.	As for claims 21-22, they are rejected on the same basis as claims 19 and 20 (respectively).  In addition, Kuscher taught tallying a number of APPs in the first APP list (column 8, lines 24-43, where the sum of each installed application is computed.  Likewise, the source of the hash function can be a list as stated in lines 44-45); 

10.	As for claim 23, it is rejected on the same basis as claim 17.  In addition, Kuscher taught wherein the first APP list includes designated APPs (column 2, line 62 to column 3, line 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, the arguments provided are directed towards the amendments, which are now addressed by the Harty reference.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Jevans (Pre-Grant Publication No. 2016/0127367 A1).
	(b)  Machalani et al. (Pre-Grant Publication No. US 2016/0188308 A1).
	(c)  Lewis (Pre-Grant Publication No. US 2015/0081684 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452